--------------------------------------------------------------------------------

Exhibit 10.2
 


 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (“Loan Agreement”) is made and entered into as of the 15th
day of August, 2008, by and between the Compensation Committee of the Board of
Directors of Auburn Savings Bank, as trustee (the “Trustee”), of the trust
(“Borrower”) established under Article VIII, and which forms a part, of the
Auburn Savings Bank, FSB Employee Stock Ownership Plan and Trust (“ESOP”), and
Auburn Bancorp, Inc. (“Lender”), a corporation organized and existing under the
laws of the United States of America.
 
WITNESSETH
 
WHEREAS, the Borrower is authorized to purchase shares of common stock (“Common
Stock”) of the Lender, either directly from the Lender or in open market
purchases in an amount not to exceed Three and 43/100th percent (3.43%) of the
number of shares of Common Stock issued in the offering (including shares issued
to Auburn Bancorp, MHC).
 
WHEREAS, the Borrower is authorized to borrow funds from the Lender for the
purpose of financing authorized purchases of Common Stock; and
 
WHEREAS, the Lender is willing to make a loan to the Borrower for such purpose:
 
NOW, THEREFORE, the parties agree hereto as follows:
 
ARTICLE I
 
DEFINITIONS
 
The following definitions shall apply for purposes of this Loan Agreement,
except to the extent that a different meaning is plainly indicated by the
context:
 
BUSINESS DAY means any day other than a Saturday, Sunday or other day on which
banks are authorized or required to close under federal or local law.
 
CODE means the Internal Revenue Code of 1986, as amended (including the
corresponding provisions of any succeeding law).
 
DEFAULT means an event or condition which would constitute an Event of Default.
The determination as to whether an event or condition would constitute an Event
of Default shall be determined without regard to any applicable requirements of
notice or lapse of time.
 
ERISA means the Employee Retirement Income Security Act of 1974, as amended
(including the corresponding provisions of any succeeding law).
 
EVENT OF DEFAULT means an event or condition described in Article V.
 
LOAN means the loan described in section 2.1.
 
1

--------------------------------------------------------------------------------


 
LOAN DOCUMENTS means, collectively, the Loan Agreement, the Promissory Note and
the Pledge Agreement and all other documents now or hereafter executed and
delivered in connection with such documents, including all amendments,
modifications and supplements of or to all such documents.
 
PLEDGE AGREEMENT means the agreement described in section 2.8(a).
 
PRINCIPAL AMOUNT means the face amount of the Promissory Note, determined as set
forth in section 2.1(c).
 
PROMISSORY NOTE means the promissory note described in section 2.3.
 
REGISTER means the register described in section 2.9.
 
ARTICLE II
 
THE LOAN; PRINCIPAL AMOUNT;
INTEREST; SECURITY.
 
SECTION 2.1  THE LOAN; PRINCIPAL AMOUNT.
 
(a)           The Lender hereby agrees to lend to the Borrower such amount, and
at such time, as shall be determined under this Section 2.1; provided, however,
that in no event shall the aggregate amount lent under this Loan Agreement from
time to time exceed the aggregate amount paid by the Borrower to purchase up to
17,262 shares of Common Stock.
 
(b)           Subject to the limitations of Section 2.1(a), the Borrower shall
determine the amounts borrowed under this Agreement, and the time at which such
borrowings are affected. Each such determination shall be evidenced in a writing
which shall set forth the amount to be borrowed and the date on which the Lender
shall disburse such amount, and such writing shall be furnished to the Lender by
notice from the Borrower. The Lender shall disburse to the Borrower the amount
specified in each such notice on the date specified therein or, if later, as
promptly as practicable following the Lender’s receipt of such notice; provided,
however, that the Lender shall have no obligation to disburse funds pursuant to
this Agreement following the occurrence of a Default or an Event of Default
until such time as such Default or Event of Default shall have been cured.
 
(c)           For all purposes of this Loan Agreement, the Principal Amount on
any date shall be equal to the excess, if any, of:
 
(i)            the aggregate amount disbursed by the Lender pursuant to section
2.1(b) on or before such date; over
 
(ii)           the aggregate amount of any repayments of such amounts made
before such date.
 
2

--------------------------------------------------------------------------------


 
The Lender shall maintain on the Register a record of, and shall record in the
Promissory Note, the Principal Amount, any changes in the Principal Amount and
the effective date of any changes in the Principal Amount.
 
SECTION 2.2  INTEREST.
 
(a)           The Borrower shall pay to the Lender interest on the Principal
Amount, for the period commencing with the first disbursement of funds under
this Loan Agreement and continuing until the Principal Amount shall be paid in
full, at the rate of five percent (5.0%) per annum.  Interest payable under this
Agreement shall be computed on the basis of a year of 365 days and actual days
elapsed (including the first day but excluding the last) occurring during the
period to which the computation relates, unless otherwise specified in the
amortization schedule.
 
(b)           Accrued interest on the Principal Amount shall be payable by the
Borrower on the dates set forth in Schedule A to the Promissory Note. All
interest on the Principal Amount shall be paid by the Borrower in immediately
available funds.
 
(c)           Anything in the Loan Agreement or the Promissory Note to the
contrary notwithstanding, the obligation of the Borrower to make payments of
interest shall be subject to the limitation that payments of interest shall not
be required to be made to the Lender to the extent that the Lender’s receipt
thereof would not be permissible under the law or laws applicable to the Lender
limiting rates of interest which may be charged or collected by the Lender. Any
such payment referred to in the preceding sentence shall be made by the Borrower
to the Lender on the earliest interest payment date or dates on which the
receipt thereof would be permissible under the laws applicable to the Lender
limiting rates of interest which may be charged or collected by the Lender. Such
deferred interest shall not bear interest.
 
SECTION 2.3  PROMISSORY NOTE.
 
The Loan shall be evidenced by the Promissory Note of the Borrower attached
hereto.
 
SECTION 2.4  PAYMENT OF TRUST LOAN.
 
The Principal Amount of the Loan shall be repaid in accordance with Schedule A
to the Promissory Note on the dates specified therein until fully paid.
 
SECTION 2.5  PREPAYMENT.
 
The Borrower shall be entitled to prepay the Loan in whole or in part, at any
time and from time to time; provided, however, that the Borrower shall give
notice to the Lender of any such prepayment; and provided, further, that any
partial prepayment of the Loan shall be in an amount not less than $1,000. Any
such prepayment shall be: (a) permanent and irrevocable; (b) accompanied by all
accrued interest through the date of such prepayment; (c) made without premium
or penalty; and (d) applied on the inverse order of the maturity of the
installment thereof unless the Lender and the Borrower agree to apply such
prepayments in some other order.
 
3

--------------------------------------------------------------------------------


 
SECTION 2.6  METHOD OF PAYMENTS.
 
(a)           All payments of principal, interest, other charges (including
indemnities) and other amounts payable by the Borrower hereunder shall be made
in lawful money of the United States, in immediately available funds, to the
Lender at the address specified in or pursuant to this Loan Agreement for
notices to the Lender, on the date on which such payment shall become due. Any
such payment made on such date but after such time shall, if the amount paid
bears interest, and except as expressly provided to the contrary herein, be
deemed to have been made on, and interest shall continue to accrue and be
payable thereon until, the next succeeding Business Day. If any payment of
principal or interest becomes due on a day other than a Business Day, such
payment may be made on the next succeeding Business Day, and when paid, such
payment shall include interest to the day on which payment is in fact made.
 
(b)           Notwithstanding anything to the contrary contained in this Loan
Agreement or the Promissory Note, the Borrower shall not be obligated to make
any payment, repayment or prepayment on the Promissory Note if doing so would
cause the ESOP to cease to be an employee stock ownership plan within the
meaning of section 4975(e)(7) of the Code or qualified under section 401(a) of
the Code or cause the trust established under Article VIII, and which forms a
part, of the ESOP to cease to be a tax exempt trust under section 501(a) of the
Code or if such act or failure to act would cause the Borrower to engage in any
“prohibited transaction” as such term is defined in the section 4975(c) of the
Code and the regulations promulgated thereunder which is not exempted by section
4975(c)(2) or (d) of the Code and the regulations promulgated thereunder or in
section 406 of ERISA and the regulations promulgated thereunder which is not
exempted by section 408(b) of ERISA and the regulations promulgated thereunder;
provided, however, that in each case, the Borrower, may act or refrain from
acting pursuant to this section 2.6(b) on the basis of an opinion of counsel,
and any opinion of such counsel. The Borrower may consult with counsel, and any
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered or omitted by it hereunder in good
faith and in accordance with such opinion of counsel. Nothing contained in this
section 2.6(b) shall be construed as imposing a duty on the Borrower to consult
with counsel. Any obligation of the Borrower to make any payment, repayment or
prepayment on the Promissory Note or refrain from taking any other act hereunder
or under the Promissory Note which is excused pursuant to this section 2.6(b)
shall be considered a binding obligation of the Borrower for the purposes of
determining whether a Default or Event of Default has occurred hereunder or
under the Promissory Note and nothing in this section 2.6(b) shall be construed
as providing a defense to any remedies otherwise available upon a Default or an
Event of Default hereunder (other than the remedy of specific performance).
 
SECTION 2.7  USE OF PROCEEDS OF LOAN.
 
The entire proceeds of the Loan shall be used solely for acquiring shares of
Common Stock, and for no other purpose whatsoever.
 
4

--------------------------------------------------------------------------------


 
SECTION 2.8  SECURITY.
 
(a)           In order to secure the due payment and performance by the Borrower
of all of its obligations under this Loan Agreement, simultaneously with the
execution and delivery of this Loan Agreement by the Borrower, the Borrower
shall:
 
(i)            pledge to the Lender as Collateral (as defined in the Pledge
Agreement), and grant to the Lender a first priority lien on and security
interest in, the Common Stock purchased with the Principal Amount, by the
execution and delivery to the Lender of the Pledge Agreement attached hereto as
an exhibit; and
 
(ii)           execute and deliver, or cause to be executed and delivered, such
other agreement, instruments and documents as the Lender may reasonably require
in order to effect the purposes of the Pledge Agreement and this Loan Agreement.
 
(b)           The Lender shall release from encumbrance under the Pledge
Agreement and transfer to the Borrower, as of the date on which any payment or
repayment of the Principal Amount is made, a number of shares of Common Stock
held as Collateral determined pursuant to the applicable provisions of the ESOP.
 
SECTION 2.9  REGISTRATION OF THE PROMISSORY NOTE.
 
(a)           The Lender shall maintain a Register providing for the
registration of the Principal Amount and any stated interest and of transfer and
exchange of the Promissory Note. Transfer of the Promissory Note may be effected
only by the surrender of the old instrument and either the reissuance by the
Borrower of the old instrument to the new holder or the issuance by the Borrower
of a new instrument to the new holder. The old Promissory Note so surrendered
shall be canceled by the Lender and returned to the Borrower after such
cancellation.
 
(b)           Any new Promissory Note issued pursuant to section 2.9(a) shall
carry the same rights to interest (unpaid and to accrue) carried by the
Promissory Note so transferred or exchanged so that there will not be any loss
or gain of interest on the note surrender. Such new Promissory Note shall be
subject to all of the provisions and entitled to all of the benefits of this
Agreement. Prior to due presentment for registration or transfer, the Borrower
may deem and treat the registered holder of any Promissory Note as the holder
thereof for purposes of payment and other purposes. A notation shall be made on
each new Promissory Note of the amount of all payments of principal and interest
theretofore paid.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
The Borrower hereby represents and warrants to the Lender as follows:
 
5

--------------------------------------------------------------------------------


 
SECTION 3.1  POWER, AUTHORITY, CONSENTS.
 
The Borrower has the power to execute, deliver and perform this Loan Agreement,
the Promissory Note and Pledge Agreement, all of which have been duly authorized
by all necessary and proper corporate or other action.
 
SECTION 3.2  DUE EXECUTION, VALIDITY, ENFORCEABILITY.
 
Each of the Loan Documents, including, without limitation, this Loan Agreement,
the Promissory Note and the Pledge Agreement, has been duly executed and
delivered by the Borrower; and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms.
 
SECTION 3.3  PROPERTIES, PRIORITY OF LIENS.
 
The liens which have been created and granted by the Pledge Agreement constitute
valid, first liens on the properties and assets covered by the Pledge Agreement,
subject to no prior or equal lien.
 
SECTION 3.4  NO DEFAULTS, COMPLIANCE WITH LAWS.
 
The Borrower is not in default in any material respect under any agreement,
ordinance, resolution, decree, bond, note, indenture, order or judgment to which
it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it is materially
affected.
 
SECTION 3.5  PURCHASE OF COMMON STOCK.
 
Upon consummation of any purchase of Common Stock by the Borrower with the
proceeds of the Loan, the Borrower shall acquire valid, legal and marketable
title to all of the Common Stock so purchased, free and clear of any liens,
other than a pledge to the Lender of the Common Stock so purchased pursuant to
the Pledge Agreement. Neither the execution and delivery of the Loan Documents
nor the performance of any obligation thereunder violates any provisions of law
or conflicts with or results in a breach of or creates (with or without the
giving of notice of lapse of time, or both) a default under any agreement to
which the Borrower is a party or by which it is bound or any of its properties
is affected. No consent of any federal, state, or local governmental authority,
agency, or other regulatory body, the absence of which could have a materially
adverse effect on the Borrower is or was required to be obtained in connection
with the execution, delivery, or performance of the Loan Documents and the
transaction contemplated therein or in connection therewith, including without
limitation, with respect to the transfer of the shares of Common Stock purchased
with the proceeds of the Loan pursuant thereto.
 
SECTION 3.6  ESOP; CONTRIBUTIONS.
 
The ESOP has been or will be duly created, organized and maintained in
compliance with all applicable laws, regulations and rulings. The ESOP is
intended to qualify as an “employee stock ownership plan” as defined in section
4975(e)(7) of the Code. The ESOP provides that the ESOP sponsor may make
contributions to the ESOP in an amount necessary to enable the Borrower or the
Trustee to amortize the Loan in accordance with the terms of the Promissory
Note; provided, however, that no such contributions shall be required if they
would adversely affect the qualification of the ESOP under section 401(a) of the
Code.
 
6

--------------------------------------------------------------------------------


 
SECTION 3.7  TRUSTEE.
 
The Trustee has been duly appointed in accordance with the terms of the ESOP.
 
SECTION 3.8  COMPLIANCE WITH LAWS; ACTIONS.
 
Neither the execution and delivery by the Borrower of this Loan Agreement or any
instruments required thereby, nor compliance with the terms and provisions of
any such documents by the lender, constitutes a violation of any provision of
any law or any regulation, order, writ, injunction or decree or any court or
governmental instrumentality, or an event of default under any agreement, to
which the Borrower is a party of which the Borrower is bound or to which the
Borrower is subject, which violation or event of default would have a material
adverse effect on the Borrower. There is no action or proceeding pending or
threatened against either the ESOP or the Borrower before any court or
administrative agency.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE LENDER
 
The Lender hereby represents and warrants to the Borrower and Trustee as
follows:
 
SECTION 4.1  POWER, AUTHORITY, CONSENTS.
 
The Lender has the power to execute, deliver and perform this Loan Agreement,
the Pledge Agreement and all documents executed by the Lender in connection with
the Loan, all of which have been duly authorized by all necessary and proper
corporate or other action. No consent, authorization or approval or other action
by any governmental authority or regulatory body, and no notice by the Lender
to, or filing by the Lender with any governmental authority or regulatory body
is required for the due execution, delivery and performance of this Loan
Agreement.
 
SECTION 4.2  DUE EXECUTION, VALIDITY, ENFORCEABILITY.
 
This Loan Agreement and the Pledge Agreement have been duly executed and
delivered by the Lender, and each constitutes a valid and legally binding
obligation of the Lender, enforceable in accordance with its terms.
 
7

--------------------------------------------------------------------------------


 
ARTICLE V
 
EVENTS OF DEFAULT
 
SECTION 5.1  EVENTS OF DEFAULT UNDER LOAN AGREEMENT.
 
Each of the following events shall constitute an “Event of Default” hereunder:
 
(a)           Failure to make any payment or mandatory prepayment of principal
of the Promissory Note when due, or failure to make any payment of interest on
the Promissory Note not later than five (5) Business Days after the date when
due.
 
(b)           Failure by the Borrower to perform or observe any term, condition
or covenant of this Loan Agreement or of any of the other Loan Documents,
including without limitation, the Promissory Note and the Pledge Agreement.
 
(c)           Any representation or warranty made in writing to the Lender in
any of the Loan Documents, or any certificate, statement or report made or
delivered in compliance with this Loan Agreement, shall have been false or
misleading in any material respect when made or delivered.
 
SECTION 5.2  LENDER’S RIGHTS UPON EVENT OF DEFAULT.
 
If an Event of Default under this Loan Agreement shall occur and be continuing,
the Lender shall have no rights to assets of the Borrower or the ESOP (including
the trust established under Article VIII, and which forms a part, of the ESOP)
other than: (a) contributions (other than contributions of Common Stock) that
are made by the ESOP sponsor to enable the Borrower to meet its obligations
pursuant to this Loan Agreement and earnings attributable to the investment of
such contributions and (b) “Eligible Collateral” (as defined in the Pledge
Agreement); provided, however, that: (i) the value of the Borrower’s assets
transferred to the Lender following an Event of Default in satisfaction of the
due and unpaid amount of the Loan shall not exceed the amount in default
(without regard to amounts owing solely as a result of any acceleration of the
Loan); (ii) the Borrower’s assets shall be transferred to the Lender following
an Event of Default only to the extent of the failure of the Borrower to meet
the payment schedule of the Loan; and (iii) all rights of the Lender to the
Common Stock purchased with the proceeds of the Loan covered by the Pledge
Agreement following an Event of Default shall be governed by the terms of the
Pledge Agreement.
 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 
SECTION 6.1  PAYMENTS DUE TO THE LENDER.
 
If any amount is payable by the Borrower to the Lender pursuant to any indemnity
obligation contained herein, then the Borrower shall pay, at the time or times
provided therefor, any such amount and shall indemnify the Lender against and
hold it harmless from any loss of damage resulting from or arising out of the
nonpayment or delay in payment of any such amount. If any amounts as to which
the Borrower has so indemnified the Lender hereunder shall be assessed or levied
against the Lender, the Lender may notify the Borrower and make immediate
payment thereof, together with interest or penalties in connection therewith,
and shall thereupon be entitled to and shall receive immediate reimbursement
therefor from the Borrower together with interest on each such amount as
provided in section 2.2(c). Notwithstanding any other provision contained in
this Loan Agreement, the covenants and agreements of the Borrower contained in
this section 6.1 shall survive payment of the Promissory Note and termination of
this Loan Agreement.
 
8

--------------------------------------------------------------------------------


 
SECTION 6.2  PAYMENTS.
 
All payments hereunder and under the Promissory Note shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments shall not be less than the amounts otherwise specified to be
paid under this Loan Agreement and the Promissory Note, subject to any
applicable tax withholding requirements. Upon payment in full of the Promissory
Note, the Lender shall mark such Promissory Note “Paid” and return it to the
Borrower.
 
SECTION 6.3  SURVIVAL.
 
All agreements, representations and warranties made herein shall survive the
delivery of this Loan Agreement and the Promissory Note.
 
SECTION 6.4  MODIFICATIONS, CONSENTS AND WAIVERS; ENTIRE AGREEMENT.
 
No modification, amendment or waiver of or with respect to any provision of this
Loan Agreement, the Promissory Note, the Pledge Agreement, or any of the other
Loan Documents, nor consent to any departure from any of the terms or conditions
thereof, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement thereof is sought. Any such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No consent to or demand on a party in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances. This Loan Agreement embodies the entire agreement and
understanding between the Lender and the Borrower and supersedes all prior
agreements and understandings relating to the subject matter hereof.
 
SECTION 6.5  CUMULATIVE.
 
Each and every right granted to the Lender hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of the Lender or the holder of the Promissory Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right. The due payment and performance of
the obligations under the Loan Documents shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which the Borrower
or the Trustee may have against the Lender and without regard to any other
obligation of any nature whatsoever which the Lender may have to the Borrower or
the Trustee, and no such counterclaim or offset shall be asserted by the
Borrower or the Trustee in any action, suit or proceeding instituted by the
Lender for payment or performance of such obligations.
 
9

--------------------------------------------------------------------------------


 
SECTION 6.6  FURTHER ASSURANCES; COMPLIANCE WITH COVENANTS.
 
At any time and from time to time, upon the request of the Lender, the Borrower
shall execute, deliver and acknowledge or cause to be executed, delivered and
acknowledged, such further documents and instruments and do such other acts and
things as the Lender may reasonably request in order to fully effect the terms
of this Loan Agreement, the Promissory Note, the Pledge Agreement, the other
Loan Documents and any other agreements, instruments and documents delivered
pursuant hereto or in connection with the Loan.
 
SECTION 6.7  NOTICES.
 
Except as otherwise specifically provided for herein, all notice, requests,
reports and other communications pursuant to this Loan Agreement shall be in
writing, either by letter (delivered by hand or commercial messenger service or
sent by registered or certified mail, return receipt requested, except for
routine reports delivered in compliance with Article VI hereof which may be sent
by ordinary first-class mail) or fax addressed as follows:
 

 
(a)
If to the Borrower:
   
Trustee of the Auburn Savings Bank,
   
FSB Employee Stock Ownership Plan and Trust
   
c/o Compensation Committee of the Board of Directors of
   
Auburn Savings Bank
   
256 Court Street, P.O. Box 3157
   
Auburn, Maine 04210
       
(b)
If to the Lender:
   
Auburn Bancorp, Inc.
   
256 Court Street, P.O. Box 3157
   
Auburn, Maine 04210



Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by facsimile, to such party at its address specified above, or,
if sent by mail, on the third Business Day after the day deposited in the mail,
postage prepaid, addressed as aforesaid. Any party may change the person or
address to whom or which notices are to be given hereunder, by notice duly given
hereunder; provided, however, that any such notice shall be deemed to have been
given only when actually received by the party to whom it is addressed.
 
SECTION 6.8  COUNTERPARTS.
 
This Loan Agreement may be signed in any number of counterparts which, when
taken together, shall constitute one and the same document.
 
10

--------------------------------------------------------------------------------


 
SECTION 6.9  CONSTRUCTION; GOVERNING LAW.
 
The headings used in the table of contents and in this Loan Agreement are for
convenience only and shall not be deemed to constitute a part hereof. All uses
herein of any gender or of singular or plural terms shall be deemed to include
uses of the other genders or plural or singular terms, as the context may
require. All references in this Loan Agreement of an Article or section shall be
to an Article or section of this Loan Agreement, unless otherwise specified.
This Loan Agreement, the Promissory Note, the Pledge Agreement and the other
Loan Documents shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Maine.
 
SECTION 6.10  SEVERABILITY.
 
Wherever possible, each provision of this Loan Agreement shall be interpreted in
such manner as to be effective and valid under applicable law; however, the
provisions of this Loan Agreement are severable, and if any clause of provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provisions in this Loan Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Loan Agreement
independent, and compliance by a party with any of them shall not excuse
non-compliance by such party with any other. The Borrower shall not take any
action the effect of which shall constitute a breach or violation of any
provision of this Loan Agreement.
 
SECTION 6.11  BINDING EFFECT; NO ASSIGNMENT OR DELEGATION.
 
This Loan Agreement shall be binding upon and inure to the benefit of the
Borrower and its successors and the Lender and its successors and assigns. The
rights and obligations of the Borrower under this Agreement shall not be
assigned or delegated without the prior written consent of the Lender, and any
purported assignment or delegation without such consent shall be void.
 
IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be executed
as of the date first written above.
 

 
Auburn Savings Bank, FSB Bank Employee
Stock Ownership Plan and Trust
                 
By:
/s/ M. Kelly Matzen
     
M. Kelly Matzen, Trustee
                    Auburn Bancorp, Inc.                  
By:
/s/ Allen T. Sterling
     
Allen T. Sterling
     
President and Chief Executive Officer

 
11